        Case 2:20-cv-01464-MAK Document 15 Filed 07/16/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SAMUEL MATURO                             : CIVIL ACTION
                                           :
                    v.                     : NO. 20-1464
                                           :
 RICHARD PUGH, et al.                      :

                                        ORDER
      AND NOW, this 16th day of July 2020, upon considering Defendants’ partial Motion to

dismiss (ECF Doc. No. 9), and for reasons in the accompanying Memorandum, it is ORDERED

the Defendants’ partial Motion (ECF Doc. No. 9) is DENIED.



                                                _____________________
                                                KEARNEY, J.
